Citation Nr: 0901309	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-20 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected hiatal hernia.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to August 
1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the above-referenced 
claim.  


The Board notes that in a May 2006 Notice of Disagreement, 
the veteran indicated that he disagreed with the December 
2005 rating decision that evaluated his service-connected 
hernia as 10 percent disabling, but maintain the combined 
disability rating as 40 percent disabling.  The RO issued a 
Statement of the Case in June 2008, which addressed the 
veteran's combined disability rating.  However, the veteran 
failed to perfect an appeal regarding his combined disability 
rating, and therefore, this issue is not addressed in this 
current appeal.

The Board also notes medical evidence shows that the veteran 
has an abdominal scar as a result of the July 2005 surgery to 
correct his service-connected hiatal hernia disability.  
During the October 2005 VA examination, the veteran's scar 
was noted to be tender upon palpation.  In his January 2007 
Appeal to the Board of Veterans' Appeals (VA Form 9), the 
veteran reported having pain and swelling of his scar with 
eating and physical exertion.  The veteran's report of 
symptoms essentially raises a new claim as to whether he 
currently has scar residuals, secondary to his service-
connected hiatal hernia.  This issue has not been adjudicated 
by the RO and is not sufficiently addressed by the medical 
evidence of record, and is hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to October 17, 2006, the veteran's symptoms 
associated with service-connected hiatal hernia were not 
objectively shown to be productive of considerable impairment 
to health. 

2.  From October 17, 2006, the veteran's service-connected 
hiatal hernia is objectively manifested by persistently 
recurrent epigastric distress with dysphagia, and 
regurgitation, accompanied by substernal pain, productive of 
a considerable impairment to health.  




CONCLUSIONS OF LAW

1. Prior to October 17, 2006, the criteria for a disability 
rating in excess of 10 percent for a hiatal hernia, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4114, Diagnostic 
Code 7346 (2008).

2.  From October 17, 2006, the criteria for a disability 
rating of 30 percent for a hiatal hernia, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4114, Diagnostic Code 7346 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in October 2005 and June 2008, the veteran 
was notified of the information and evidence necessary to 
substantiate his claim for an increased disability rating.  
VA told the veteran what information he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the favorable outcome of the veteran's claim, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess. 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the veteran was provided pertinent information 
in the previously mentioned notice letters, as well as in a 
letter dated in May 2008 and an October 2006 Statement of the 
Case.  Specifically, the May 2008 letter informed the veteran 
of the necessity of providing, on his own or by VA, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the respective disability and the effect that the 
worsening has on his employment and daily life.  The veteran 
was informed that should an increase in disability be found, 
a disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical 
and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
veteran was provided notice of the applicable relevant 
diagnostic code provisions in the October 2006 Statement of 
the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA medical examination in October 2005 and 
April 2008.  There is no indication of any additional, 
relevant records that the RO failed to obtain, and the 
veteran has not asserted that his hernia has worsened since 
the last VA examination in April 2008.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.

Legal Criteria for Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2.  As such, the Board has considered all of the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The Board must also consider whether staged ratings are 
appropriate for an increased rating claim and whether the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran's service-connected hiatal hernia is currently 
rated as 10 percent disabling pursuant to Diagnostic Code 
7346.  Diagnostic Code 7346 provides ratings for a hiatal 
hernia.  Hiatal hernia with two or more of the symptoms for 
the 30 percent rating of less severity is rated 10 percent 
disabling.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.  

Facts and Analysis

The veteran was granted service connection for a hiatal 
hernia in a March 1976 rating decision, rated as 100 percent 
disabling.  In a May 1976 rating decision, a noncompensable 
rating was assigned, effective August 7, 1976.  

In July 2005, the veteran underwent a nissen fundoplication 
to correct his service-connected hiatal hernia.  He filed a 
claim for entitlement to an increased disability rating for 
his service-connected hiatal hernia in September 2005.  In a 
December 2005 rating decision, the veteran's disability 
rating was temporarily increased to 100 percent disabling, 
effective July 25, 2005, due to the surgery and the 
associated convalescence.  The RO went on to assign a 10 
percent disabling rating, effective October 1, 2005, in the 
same rating decision.  

In October 2005, the veteran was afforded a VA examination.  
The veteran reported his symptoms as epigastric pain.  He 
denied experiencing dysphagia, pyrosis, hemoptysis, melena, 
reflux, regurgitation, or nausea.  He indicated that he 
experienced occasional vomiting in his sleep.  According to 
the veteran, he had discontinued the use of medication that 
was previously prescribed to treat the symptoms related to 
his service-connected hernia, and was at the time doing fine.  
He reported that his surgery site itched and that there was a 
mild tenderness of the area on palpation.  The VA examiner 
noted that although the veteran's scar was tender, it did not 
restrict any movement.  The veteran was diagnosed with a 
corrected hiatal hernia and an unsecured scar of the hiatal 
hernia correction.  The VA examiner stated, "as his symptoms 
had improved since surgery one cannot see how there can be a 
claim for increased service connection for hiatal hernia."   

In support of his claim, the veteran submitted VA radiology 
reports.  In December 2005 he underwent a radiology 
examination of the upper gastrointestinal series due to 
reports of epigastric pain.  The examination report showed an 
intact fundoplication, without hiatal hernia or reflux 
identified.  In January 2006 he underwent a computed 
tomography (CT) scan of the abdomen, which revealed a 
moderate sized hiatal hernia.  

In a May 21, 2006, Notice of Disagreement (NOD), the veteran 
stated that although he had some relief of his symptoms since 
his surgery, he still had trouble swallowing food.  The 
veteran noted that he was diagnosed with a moderate sized 
hernia and referenced the previously described radiology 
reports.  As further proof the severity of his condition, the 
veteran indicated that he had resumed using medication to 
treat the symptoms related to his service-connected hernia, 
whereas he did not need to take the medication following his 
surgery.    

The veteran submitted a private endoscopic examination report 
from M.S., M.D., dated in October 17, 2006, which documented 
the veteran's report of recurrent regurgitation symptoms and 
dysphagia for solids.  Endoscopic evaluation revealed a small 
suture above the gastroesophageal junction, presumably from 
the prior fundoplication.  The distal esophagus was otherwise 
unremarkable and there were no changes to suggest esophagitis 
or any other abnormalities.  A balloon dilation was 
performed.  Following the procedure, Dr. M.S. diagnosed the 
veteran with dysphagia status post fundoplication and 
gastroesophageal reflux disease (GERD).

The veteran reported additional symptoms in support of his 
claim in his Appeal to Board of Veterans' Appeals (VA Form 
9), received in January 2007.  He indicated that he was in 
constant discomfort when eating; had a hard time "getting 
food down;" felt extremely sore around his sternum; and that 
the site of his scar swelled upon any type of physical 
exertion.  The veteran stated that he had undergone at least 
one esophageal dilation procedure post-surgery and that he 
was scheduled to undergo the procedure again in December 
2006.  Although he reported not being in constant pain, the 
veteran indicated that he had great difficulty eating, as he 
could not swallow and his stomach became extremely sore.  He 
stated that he had recurrent dysphagia and some epigastric 
distress with frequent substernal pain.  

The veteran underwent a second VA examination in April 2008, 
at which time the VA examiner reviewed the claims file and 
relevant medical records.  The examiner recounted that the 
veteran underwent three balloon dilations of the esophagus 
since October 2006.  The veteran reported experiencing 
dysphagia for solids once or twice a week, epigastric pain 
approximately twice a month, and substernal pain twice a 
month.  He denied experiencing pyrosis, hematemesis, melena, 
reflux, regurgitation, nausea, vomiting, or any other pain.  
The veteran reported taking medication for the symptoms 
associated with his hernia, with good results.  The VA 
examiner diagnosed the veteran with gastroesophageal reflux 
and esophageal strictures, status post three esophageal 
balloon dilations.  It was the examiner's opinion that the 
veteran's esophageal reflux moderately impacted his daily 
activities, requiring to him to watch the types of food he 
eats, eat slowly, and take his medication.      

Considering the evidence of record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports a 30 percent disability rating for the 
veteran's hiatal hernia, from October 17, 2006.  As discussed 
below, the evidence indicates that staged ratings are 
appropriate in this case under the Court's holding in Hart, 
as there are distinct time periods where the veteran's 
disability exhibited symptoms that warrant different ratings.  
See 21 Vet. App. 505.  

As noted above, a 30 percent disability rating is warranted 
under Diagnostic Code 7346 for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of a considerable impairment of health.  
Diagnostic Code 7346.  

The evidence indicates that the veteran's service-connected 
hiatal hernia more closely approximates the criteria for a 30 
percent disability rating beginning on October 17, 2006, at 
which time the veteran's symptoms are shown to have increased 
significantly.  Coupled with his previous reports of 
epigastric pain, the medical evidence reveals that since 
October 17, 2006, a significant increase of symptoms 
recurrent regurgitation, dysphagia for solids, and GERD is 
demonstrated.  In January 2007, the veteran reported having 
substernal pain with eating and physical exertion.  The April 
2008 VA examination report reflects that the veteran's 
service-connected disability requires him to restrict the 
types of foods he eats, and eat slowly. 

Overall, the Board finds that since October 17, 2006, the 
medical evidence shows the veteran's dysphagia to be 
significant, as he has required repeated medical procedures 
since that time to relieve esophageal stricture related to 
his service-connected hiatal hernia.  Moreover, in April 2008 
the VA examiner opined that the veteran's hiatal hernia 
symptoms moderately impacts the veteran's daily life.  In the 
Board's view, resolving all reasonable doubt in favor of the 
veteran, these symptoms more closely approximate the criteria 
for a 30 percent disability rating under Diagnostic Code 
7346.  See 38 C.F.R. §§ 4.3, 4.7.  

Although there is indication that the veteran's symptoms are 
at times relieved by medication, the evidence shows that 
since October 17, 2006, the veteran's service-connected 
disability presents a considerable impairment of his health.  
As opined by the VA examiner in the April 2008 examination 
report, the veteran's service-connected hiatal hernia 
moderately impacts his daily life, as he is required to 
follow dietary restrictions and treat his condition with 
medication, in order to keep his symptoms manageable.  The 
Board finds the April 2008 VA examiner's opinion to be 
probative, as it was definitive, based upon a complete review 
of the veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000). Under the requirements of 38 C.F.R. § 
3.102, the Board resolves all reasonable doubt in the 
veteran's favor and determines that his hiatal hernia 
disability is productive of a considerable impairment of his 
health, given the veteran's recurrent symptoms, its moderate 
impact on his daily activities, his diet restrictions and the 
required use of medication.  Accordingly, a 30 percent 
disability rating is warranted, effective October 17, 2006.  

The evidence of record, however, does not indicate that a 
disability rating in excess of 10 percent is warranted prior 
to October 17, 2006.  Specifically, the October 2005 VA 
examination report, the December 2005 VA radiology 
examination report, and the January 2006 VA CT scan report 
are all negative for symptoms more closely approximating 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, arm, 
or shoulder pain.  The evidence shows that from October 2005 
to May 2006, the veteran only reported experiencing 
epigastric pain and occasional vomiting.  He denied all other 
symptoms of epigastric distress during the October 2005 VA 
examination and indicated that he no longer needed to use 
medication to treat his condition.  Thus, the manifestations 
of the veteran's disability from the effective date of 
October 1, 2005 to October 17, 2006, do not warrant a 
disability rating in excess of 10 percent.  To the extent 
that the veteran has claimed entitlement to a disability 
rating in excess of 10 percent for this time period, the 
appeal is denied.

Consideration has also been given to whether any other 
diagnostic code could serve as a basis for a higher 
disability rating in this case.  The Board notes, however, 
that VA regulations instruct that ratings under Diagnostic 
Code 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  
Here, the Board finds that the veteran's disability is 
appropriately evaluated under Diagnostic Code 7346, and thus, 
an application of an additional diagnostic code (such as 
Diagnostic Code 7203) would be prohibited under VA 
regulations.  

The Board has also considered whether a higher disability 
rating should be assigned under Diagnostic Code 7346.  
However, the evidence of record is negative for symptoms of 
pain, hematemesis, material weight loss and melena with 
moderate anemia, or other symptoms of a severe impairment of 
health during the pendency of this appeal.  Thus, the next 
higher (60 percent) disability rating is not warranted in 
this case.  

The Board finds that there is no objective evidence of any 
unusual or exceptional circumstances, such as marked 
interference with the veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Direction of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 


ORDER

Prior to October 17, 2006, entitlement to a disability rating 
in excess of 10 percent for service-connected hiatal hernia, 
is denied.

Effective October 17 2006, entitlement to a 30 percent 
disability rating for service-connected hiatal hernia is 
granted, subject to the laws and regulations governing 
monetary awards.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


